DETAILED ACTION

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Election/Restrictions
Applicants’ election of Group I (claims 1 – 9) in the reply filed on June 9, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  Claims 10 – 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.   The requirement is still deemed proper and is therefore made FINAL.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words (37 CFR 1.72).  See MPEP § 608.01(b).
The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
The present Abstract contains the initial word “[Object]” which is deemed unnecessary and is recommended to be deleted, as well as the second paragraph with “[Selected Drawing] Fig. 2”, which is required to be deleted as the Abstract should be a single Paragraph only.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The presently claimed product (claims 1 – 9) is deemed allowable over the prior art of record because the prior art of record fails to teach or render obvious cobalt ferrite magnetic particles meeting the claimed composition limitations that possesses uniaxial crystal magnetic anisotropy and a peak top 2 of a (3, 1, 1) plane meeting the claimed limitations.
While ferrites, including cobalt ferrites, are extremely old in the magnetic arts (see cited patents and published applications dating back to 1969), as well as cobalt ferrites having the claimed elemental substituents (as per prior citation to Jiles et al. in the restriction requirement), the present claim 1 requires that such a magnetic particle possess two limitations that, taken together, are deemed neither anticipated by, nor rendered obvious by the prior art of record.  Specifically, the requirement that the cobalt ferrite powder possesses uniaxial crystal magnetic anisotropy and a peak top 2 of a (3, 1, 1) plane meeting the claimed limitations.
As illustrated in the art cited, but not applied, herewith, the (3, 1, 1) plane of ferrites is not intrinsically or inherently within 41.3° or more and 41.5° or less, as required in the claims.  Neither are cobalt ferrite magnetic particles intrinsically or inherently formed to possess uniaxial crystal magnetic anisotropy.  A person of ordinary skill in the art would not have had sufficient specificity or guidance based on the prior art teachings to product a product meeting the combined limitations absent Applicants’ own disclosure.  As such, the Examiner deems that the product of claim 1 is neither anticipated by, nor rendered obvious by, the prior art of record.
Claims 10 – 19, while non-elected without arguments (and, hence, without traverse) are deemed capable of rejoinder should Applicant amend claim 10 to positively recite that the magnetic particles have uniaxial crystal magnetic anisotropy and contain cobalt ferrite, wherein a peak top 2 of a (3, 1, 1) plane meets the claimed limitations of claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  As noted above, this prior art disclose ferrites, including cobalt ferrites, wherein the (3,1,1) plane is shown to not be inherently in the claimed range, nor that the magnetic particles are inherently possessing uniaxial crystal magnetic anisotropy.
This application is in condition for allowance except for the following formal matters: 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
July 6, 2022